J-S46039-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
DEBORAH McKISSICK,                       :
                                         :
                 Appellant               :              No. 131 MDA 2014

    Appeal from the Judgment of Sentence entered on October 24, 2012
             in the Court of Common Pleas of Lycoming County,
             Criminal Division, No(s): CP-41-CR-0000081-2011;
                           CP-41-CR-0001344-2010

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED AUGUST 20, 2014



sentence imposed following her convictions of theft by unlawful taking,

receiving stolen property, and unauthorized use of a motor vehicle.        18

Pa.C.S.A. §§ 3921(a), 3925(a), 3928(a). We affirm.

     McKissick was convicted of various crimes in two concurrent cases

involving her job as a paralegal at a law firm. In CR-1344-2010, McKissick

used her position to have an elderly widow unknowingly sign a document

granting McKissick Power of Attorney for the purpose of stealing from the

widow. Following a non-jury trial, McKissick was found guilty of two counts

each of theft by unlawful taking or disposition, identity theft, forgery, and

theft by deception and one count of criminal attempt.
J-S46039-14

      In CR-81-2011, two clients of the firm that employed McKissick were

instructed to surrender their vehicle to Santander Bank, as part of their

bankruptcy proceedings. The clients turned the vehicle over to McKissick, on

January 11, 2010, believing she would properly deliver it to the bank.

Instead, McKissick assumed the vehicle as her own for more than eight



began paying for insurance for the vehicle, and made payments to the bank

for the vehicle until it was seized by the Pennsylvania State Police, on

September 21, 2010. Following a non-jury trial, McKissick was found guilty

of theft by unlawful taking, receiving stolen property, and unauthorized use

of a motor vehicle.

      For sentencing purposes, the trial court merged CR-1344-2010 and

CR-81-2011. On October 24, 2012,1 the trial court sentenced McKissick to a

term of 16 to 32 months in prison for her convictions at CR-81-2011, and a

term of 35 to 70 months in prison for her convictions at CR-1344-2010, for

an aggregate term of 51 to 102 months in prison.

      McKissick filed a timely Notice of Appeal.    The trial court ordered

McKissick to file a Pa.R.A.P. 1925(b) concise statement.    McKissick filed a

timely Concise Statement and the trial court issued an Opinion.




1
  McKissick was initially sentenced on June 18, 2012; however, both parties
agreed that the sentence was based on incorrect calculations. The trial court
resentenced McKissick on October 24, 2012.


                                 -2-
J-S46039-14

      On appeal, McKissick raises the following question for our review:



guilty verdict under []CR-81-2011 for count 1, theft by unlawful taking[,]

                                                                   llant   at   6

(capitalization omitted).

      Our standard of review in sufficiency of the evidence cases is well-

settled:

      [W]e consider the evidence in the light most favorable to the
      Commonwealth as verdict winner. In that light, we decide if the
      evidence and all reasonable inferences from that evidence are
      sufficient to establish the elements of the offense beyond a
      reasonable doubt. We keep in mind that it was for the trier of
      fact to determine the weight of the evidence and the credibility
      of witnesses. The [fact-finder] was free to believe all, part or
      none of the evidence. This Court may not weigh the evidence or
      substitute its judgment [f]or that of the fact[-]finder.

Commonwealth v. West, 937 A.2d 516, 523 (Pa. Super. 2007) (citation

omitted).

      McKissick first contends that the evidence at trial was insufficient to

sustain her conviction of theft by unlawful taking. Brief for Appellant 11-12.

McKissick argues that, because the victims voluntarily turned the vehicle

over to her with no expectation of its return, she did not withhold the vehicle

from them, nor did she dispose of the vehicle so that they could never

recover it.    Id. at 11.      McKissick concedes that the vehicle was

misappropriated and that she did not have permission to use the vehicle.

Id. at 12. McKissick argues, however, that the evidence is not sufficient to



                                  -3-
J-S46039-14

show a permanence of her possession of the vehicle, despite her renewing

the registration, insuring the vehicle, making payments on the vehicle, and

possessing the vehicle for more than eight months months until it was

seized. Id. McKissick further argues that her unlawful possession may have

benefitted the victims because she made payments on the vehicle while it

was in her posssession. Id.

      In its Opinion, the trial court addresse

concluded that it is without merit. See Trial Court Opinion, 3/18/14, at 2-3.



affirm on this basis. See id.

      McKissick next contends that the evidence at trial was insufficient to

sustain her conviction of theft by receiving stolen property. 2     Brief for

Appellant at 12-13.



and concluded that it is without merit. See Trial Court Opinion, 3/18/14, at

3-4. We adopt the sound reasoning of the trial court for the purpose of this

appeal and affirm on this basis. See id.

2
   We note that McKissick purports to support her second claim by
incorporating her prior arguments regarding the sufficiency of the evidence
with regard to her conviction for theft by unlawful taking. See Brief for
Appellant                                                        supra, the
evidence was insufficient to establish that the vehicle was stolen from the
               Incorporation by reference is an unacceptable manner of
appellate advocacy for the proper presentation of a claim for relief to the
                                      Commonwealth v. Dodge, 77 A.3d

argument, we have addressed the merits of the claim.


                                 -4-
J-S46039-14

     Judgment of Sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014




                              -5-
   A
Circulated 07/21/2014 02:22 PM
                  t
Circulated 07/21/2014 02:22 PM
Circulated 07/21/2014 02:22 PM
Circulated 07/21/2014 02:22 PM
Circulated 07/21/2014 02:22 PM